F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUL 26 2000
                                 TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 ROGER LIVERMAN, JR.

          Plaintiff-Appellant,

 v.                                                     No. 00-4022

 HENRY J. HYDE AND THE                           (D.C. No 2:99-CV0656C)
 COMMITTEE ON THE JUDICIARY                             (D. Utah)
 OF THE U.S. HOUSE OF
 REPRESENTATIVES

      Defendants-Appellees.




                             ORDER AND JUDGMENT         *




Before BALDOCK, HENRY , and LUCERO , Circuit Judges.




      The plaintiff Roger Liverman, Jr. appeals the district court’s order

dismissing his petition for a writ of mandamus. In his petition, Mr. Liverman

alleged that the defendants the Committee on the Judiciary of the United States

House of Representatives and Henry J. Hyde, the Chairman of that Committee,

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
violated his First Amendment right to petition the government for redress of

grievances and his Fourteenth Amendment due process rights. According to Mr.

Liverman, the defendants failed to schedule a hearing on the petition that he filed

with the United States House of Representatives on September 22, 1997. He

requested the district court to order the defendants to set a hearing. 1

      Following the recommendation of the magistrate judge, the district court

dismissed Mr. Liverman’s petition for failure to state a claim upon which relief

could be granted. Upon review of Mr. Liverman’s mandamus petition and the

parties’ briefs, we agree with the reasoning of the magistrate judge and the

district court. “The Constitution does not grant to members of the public

generally a right to be heard by public bodies making decisions of policy. . . .

Absent statutory restrictions, the State must be free to consult or not to consult

whomever it pleases.” Minnesota State Bd. for Community Colleges v. Knight,

465 U.S. 271, 283-85 (1984). Although some of the authorities upon which Mr.

Liverman relies suggest that some government agencies may be required to

provide hearings in certain situations, those authorities involve citizens who had

property or liberty interests at stake. See Aplt’s Br. at 11-13 (citing, inter alia,


      1
          After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument.


                                           2
Mathews v. Eldridge, 424 U.S. 319 (1976) and Goldberg v. Kelly, 397 U.S. 254

(1970)).That is not the case here.

      Accordingly, the district court’s order dismissing Mr. Liverman’s petition

for a writ of mandamus is AFFIRMED 2.



                                 Entered for the Court,



                                     Robert H. Henry
                                     United States Circuit Judge




      2
        In light of the issuance of this order and judgment, appellant's motion
for immediate ruling is moot.

                                            3